                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS



  PEGGY LUNDINE, on behalf of herself and
  others similarly situated,

                  Plaintiff,


   vs.                                                    Case No. 18-1235-EFM



  GATES CORPORATION,

                  Defendant.




                                MEMORANDUM AND ORDER

         Before the Court is Plaintiff Peggy Lundine’s Motion for Conditional Class Certification

(Doc. 23). Lundine brings this collective class action lawsuit under § 216(b) of the Fair Labor

Standards Act (“FLSA”) on behalf of all similarly situated nonexempt manufacturing employees

working at Defendant Gates Corporation’s (“Gates”) 14 manufacturing facilities in 11 states. For

the following reasons, the Court grants Lundine’s motion for conditional class certification.

                          I.     Factual and Procedural Background

         Peggy Lundine worked for Gates from February 17, 1992, to December 1, 2017, in an

hourly, nonexempt manufacturing role. Gates is a manufacturer of fluid and power transmission

solutions such as hydraulic hoses and belts. It is incorporated under the laws of Delaware and

headquartered in Denver, Colorado. Gates operates 14 manufacturing facilities in Alabama,
Arkansas, Florida, Georgia, Illinois, Kentucky, Missouri, New Hampshire, Pennsylvania, Texas,

and Kansas. Lundine worked for Gates in its Iola, Kansas manufacturing facility.

        Lundine asserts that Gates failed to compensate her and other similarly situated employees

for overtime work. Lundine alleges that Gates regularly required her to work before and after her

scheduled shift while prohibiting her from reporting the overtime work. She alleges that by this

policy and practice, Gates routinely denied overtime compensation to many hourly, nonexempt

manufacturing employees across Gates’s various nationwide facilities. To support her claims,

Lundine submits affidavits from the following 12 Gates employees: John Stranghoner and Jim

Atkins, also employed at the Iola facility; Zachary Teehe and Hannah Arnold, employed at Gates’s

manufacturing facility in Siloam Springs, Arkansas; Anthony Rodgers, Ethan Hammock, Jeremy

Chamblee, and Courtney Belue, all of whom worked at Gates’s Red Bay, Alabama facility; Shawn

Tubbs and Andrew Despain, employed at Gates’s facility in Poplar Bluff, Missouri; as well as

Mary Von Kannon-Marchland and Elizabeth Lydy, who worked at Gates’s Galesburg, Illinois

facility.

        Lundine filed this lawsuit against Gates on August 21, 2018, seeking damages under the

FLSA and the Kansas Wage Payment Act. She now moves for conditional class certification under

the FLSA to proceed with the lawsuit on behalf of herself and others similarly situated.

                                     II.    Legal Standard

        The FLSA permits legal action “against any employer . . . by any one or more employees

for and in behalf of himself or themselves and other employees similarly situated.”1 Unlike class

actions pursuant to Rule 23(b)(3) of the Federal Rules of Civil Procedure, a collective action


        1
            29 U.S.C. § 216(b).



                                               -2-
brought under the FLSA includes only those similarly-situated individuals who opt into the class.2

But the FLSA does not define what it means to be “similarly situated.” Instead, the Tenth Circuit

has approved an ad hoc, two-step approach to § 216(b) certification claims.3 The ad hoc approach

employs a two-step analysis for determining whether putative opt-in plaintiffs are similarly

situated to the named plaintiff.4

        First, in the initial “notice stage,” the court “determines whether a collective action should

be certified for purposes of sending notice of the action to potential class members.”5 The notice

stage “require[s] nothing more than substantial allegations that the putative class members were

together the victims of a single decision, policy, or plan.”6                      The standard for conditional

certification at the notice stage is lenient and typically results in certification for the purpose of

notifying potential plaintiffs.7

        The second step of the ad hoc approach occurs after discovery.8 At this stage, the district

court applies a stricter standard and reviews the following factors to determine whether the opt-in


        2
            See id. (stating that employees must give written consent to become party plaintiffs).
          3
            Thiessen v. Gen. Elec. Capital Corp., 267 F.3d 1095, 1105 (10th Cir. 2001). Although Thiessen involved
a collective action brought under the Age Discrimination in Employment Act (“ADEA”), the Tenth Circuit explicitly
noted that the ADEA adopts the class action opt-in mechanism set out in section 216(b) of the FLSA. Id. at 1102.
For that reason, Thiessen controls the analysis in this case. See Peterson v. Mortg. Sources Corp., 2011 WL 3793963,
*4, n.12 (D. Kan. 2011).

        4
            Thiessen, 267 F.3d at 1102–03.
        5
            Brown v. Money Tree Mortg., Inc., 222 F.R.D. 676, 679 (D. Kan. 2004).
        6
            Thiessen, 267 F.3d at 1102 (internal quotation marks and citations omitted).
        7
          See, e.g., id. at 1103; Brown, 222 F.R.D. at 681; Pack v. Investools, Inc., 2011 WL 3651135, *3 (D. Utah
2011); Smith v. Pizza Hut, Inc., 2011 WL 2791331 (D. Colo. 2011); Sloan v. Renzenberger, 2011 WL 1457368, *3
(D. Kan. 2011).
        8
          Thiessen, 276 F.3d at 1102–03. This second stage in the certification analysis is most often prompted by a
motion for decertification. Id.



                                                           -3-
plaintiffs are similarly situated: (1) the disparate factual and employment conditions of the

individual plaintiffs, (2) defenses available to the defendant that are individual to each plaintiff,

and (3) other fairness and procedural conditions.9

                                                     III.        Analysis

A.       Lundine has made Substantial Allegations that the Putative Class Members were

together Victims of a Gates’s Policy or Plan

         The standard for certification at the notice stage is lenient and typically permits conditional

certification of a representative class.10 “This is, at least in part, due to the fact that the Court has

minimal evidence at this stage.”11 “The Court may choose to consider only pleadings and

affidavits filed by the Plaintiff to evaluate whether the Plaintiffs have made substantial allegations,

because it is not yet at the evidence-weighing stage.”12 If conditional certification is granted, the

Court employs a more stringent “similarly situated” standard after the parties complete discovery.

         The Court concludes that Lundine has made substantial allegations to support conditional

class certification. Lundine alleges that Gates required her to work overtime without pay. She

attaches affidavits from 12 other employees alleging the same thing. Using herself and the other

12 employees as examples, Lundine alleges that Gates has a policy or plan that violates the FLSA.

At this stage in the proceedings, Lundine has presented more than enough substance to satisfy the




         9
           Id. at 1103 (citations omitted). The court in Thiessen discussed a fourth factor irrelevant to claims brought
under the FLSA. See Peterson, 2011 WL 3793963, at * 4, n.13.
         10
              Thiessen, 267 F.3d at 1103.
         11
            Sanchez v. Creekstone Farms Premium Beef, LLC, 2012 WL 380279, at *2 (D. Kan. 2012) (internal
quotations and citations omitted).
         12
              Id. (internal quotations and citations omitted).



                                                             -4-
lenient standard for conditional certification.13 The Court therefore grants conditional class

certification.

B.       Class Definition

         Lundine asks the Court to adopt the following class definition: “All current and former

nonexempt hourly manufacturing employees who were employed from ____ to the present.”

Gates objects to this definition, arguing that it is overly broad. Gates asks the Court to limit the

definition to include only the locations and positions of the employees who submitted sworn

affidavits accompanying Lundine’s complaint.

         In defense of its position, Gates relies on Stubbs v. McDonald’s Corp.,14 which rejected

conditional class certification because the plaintiff failed to allege any similarity between its job

duties and those of the other putative class members. In that case, the plaintiff sought to certify a

class whose members would consist of “first and second assistant managers.”15 The court held

that the plaintiff—a second assistant manager—lacked standing to represent first assistant

managers since the plaintiff had never held the position of first assistant manager.16 Importantly,

the cause of action was for “improperly classifying plaintiff and the putative class as ‘exempt’



         13
            See, e.g., Swartz v. D-J Eng’g, Inc., 2013 WL 5348585, at *2 (D. Kan. 2013) (where the court granted
conditional certification based upon the plaintiff’s allegations and two supporting affidavits); Gipson v. Southwestern
Bell Telephone Co., 2009 WL 1044941, at *2 (D. Kan. 2009) (where this Court granted conditional certification based
on plaintiff’s allegations and “a number of other” similar affidavits); Underwood v. NMC Mortgage Corp., 245 F.R.D.
720, 722 (D. Kan. 2007) (where the court granted conditional certification based upon the plaintiff’s allegations and
two supporting affidavits).

         14
              227 F.R.D. 661 (D. Kan. 2004).
         15
              Id. at 663.
         16
           Id. at 665 (the court relied on Clayborne v. Omaha Pub. Power Dist., 211 F.R.D. 573, 580 (D. Neb. 2002)
which stated that “[a] fundamental requirement of maintaining a class action is that the representatives must be
members of the classes or subclasses they seek to represent.”).



                                                         -5-
employees rather than ‘non-exempt’ and thereby failing to pay plaintiff and the putative class

compensation for overtime hours worked.”17

         Unlike the misclassification claim in the Stubbs case, the claim in this case is that Gates

denied Lundine and others overtime pay as required under the FLSA. Lundine is not alleging that

Gates improperly classified herself and others as exempt, like the allegations in Stubbs. It may be

more important for a court to draw finer distinctions between employee positions in

misclassification cases, since the nature of the claim itself revolves around the putative class

members’ duties and the legal categorization of their positions as either exempt or nonexempt.

Here, however, the duration of employees’ work is what matters most. While Lundine and the

putative class members may occupy diverse roles within Gates’s manufacturing process, their

claims are common in that they allege Gates required them to work beyond their scheduled hours

while depriving them of the statutorily mandated overtime pay. The breadth of job positions in

the putative class, and the diversity of duties in those positions, is not as relevant to this cause of

action as it was in Stubbs.18

         Based on the above considerations, the Court defines the class as follows: “All current and

former nonexempt hourly manufacturing employees who were employed by Gates from July 11th,




         17
              Id. at 663.
         18
            See Barnwell v. Corrections Corp. of America, 2008 WL 5157476, at *3 (D. Kan. 2008) (holding that “the
fact that specific tasks . . . performed off-the-clock might have varied (or that the duration of those tasks might have
varied) in no way undermines plaintiffs’ substantial allegations that [the defendant] required employees to perform
work both before and after shifts without compensation.).



                                                          -6-
2016, to the present.”19 The parties should ensure that this class definition is included in the final

notice and is consistent throughout.

         IT IS THEREFORE ORDERED that Plaintiff Peggy Lundine’s Motion for Conditional

Class Certification (Doc. 23) is GRANTED.

         IT IS FURTHER ORDERED that, within 14 days of this order, Gates provide Lundine

with names, addresses, telephone numbers, and email addresses of each of the class members in

an easily malleable format, such as Microsoft Excel; and that Gates provide Lundine with the last

four digits of the social security numbers only for class members whose mail notices are returned

undeliverable, so Lundine can locate a viable mailing address.

         IT IS FURTHER ORDERED that the parties negotiate a notice consistent with the

Court’s ruling regarding the issues addressed above; and that Gates post the agreed-upon notice in

both English and Spanish in conspicuous locations where it employs hourly, nonexempt

manufacturing employees at its Alabama, Arkansas, Georgia, Illinois, Kentucky, Missouri, New

Hampshire, Pennsylvania, Texas, and Kansas facilities.




         19
            Renfro v. Spartan Comp. Servs., Inc., 243 F.R.D. 431, 435, n.5 (D. Kan. 2007) (noting that “the maximum
reach of the limitations period for any willful violation of the FLSA would extend back only three years from the date
of this order”).



                                                         -7-
       IT IS FURTHER ORDERED that Peggy Lundine is approved as the class representative

and that Lundine’s counsel is approved as class counsel in this matter.

       IT IS SO ORDERED.

       Dated this 11th day of July, 2019.




                                                     ERIC F. MELGREN
                                                     UNITED STATES DISTRICT JUDGE




                                               -8-
